UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7508


DENNIS MICHAEL GALLIPEAU,

                Plaintiff - Appellant,

          v.

LINDA MICKENS-HAM,

                Defendant - Appellee,

          and

JANE DOE; LEXINGTON COUNTY DETENTION CENTER; OFFICER MACK,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Timothy M. Cain, District Judge.
(3:09-cv-01883-TMC)


Submitted:   December 20, 2012              Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis Michael Gallipeau, Appellant Pro Se.        Evan Markus
Gessner, Michael Stephen Pauley, LIDE & PAULEY, LLC, Lexington,
South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Dennis   Gallipeau      appeals    the   district     court’s    order

dismissing       his    42    U.S.C.    § 1983     (2006)     complaint     without

prejudice for failure to exhaust administrative remedies.                          We

have     reviewed       the   record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Gallipeau v. Mickens-Ham, No. 3:09-cv-01883-TMC (D.S.C.

Aug. 24, 2012).           We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented      in   the

materials      before    this   court    and     argument    would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                          3